NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted December 4, 2008*
                                 Decided December 5, 2008

                                            Before

                           FRANK H. EASTERBROOK, Chief Judge

                           WILLIAM J. BAUER, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 08‐2581

TAYR K. AL GHASHIYAH,                                Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Western District of
                                                     Wisconsin.
       v.
                                                     No. 07‐cv‐308‐bbc 
MATTHEW J. FRANK, et al.,
    Defendants‐Appellees.                            Barbara B. Crabb, 
                                                     Chief Judge.

                                          O R D E R

       Tayr al Ghashiyah, a Wisconsin inmate formerly known as John Casteel, sued the
secretary and several employees of the Wisconsin Department of Corrections under 42
U.S.C. § 1983.  The district court allowed al Ghashiyah to proceed in forma pauperis, but later
realized that his prior frivolous lawsuits made him statutorily ineligible to litigate without
prepayment of fees, see 28 U.S.C. § 1915(g).  Ghashryah v. Frank, No. 07‐C‐308, 2007 U.S. Dist.
LEXIS 93874, at *6 (W.D. Wis. Dec. 18, 2007).  The court allowed al Ghashiyah to continue in
forma pauperis anyway, but warned him that he had “struck out” under § 1915(g) and would


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐2581                                                                                  Page 2

have to prepay the fees in any additional lawsuits he filed.  Id. at *6‐9.  Al Ghashiyah
ignored the warning; he once again sought pauper status on appeal and, in error, the district
court granted his motion. 

         A prisoner who has filed at least three suits or appeals that are frivolous, malicious,
or fail to state a claim must prepay all fees unless in imminent physical danger.  28 U.S.C.
§ 1915(g); see Ammons v. Gerlinger, Nos. 07‐2920 & 08‐1448, 2008 U.S. App. LEXIS 22297, at *2
(7th Cir. Oct. 27, 2008).  Al Ghashiyah has a long history of litigating frivolous claims.  See
Ghashiyah v. Litscher, No. 07‐3670, 2008 U.S. App. LEXIS 10729, at *9‐11 (7th Cir. May 14,
2008); Ghashiyah v. Litscher, No. 03‐C‐839, 2004 U.S. Dist. LEXIS 30703 (E.D. Wis. Jan. 16,
2004), aff’d, Ghashiyah v. Wis. Parole Comm’n, No. 06‐3677, 2007 U.S. App. LEXIS 18034 (7th
Cir. July 26, 2007); Jones v. Borgen, No. 89‐1426, 902 F.2d 37 (7th Cir. March 30, 1989); see also
Ghashiyah v. Frank, No. 04‐C‐0176 (E.D. Wis. Aug. 23, 2008) (finding that al Ghashiyah has at
least three strikes under § 1915(g)).  That the district court erroneously granted al Ghashiyah
pauper status—after previously telling him he was ineligible—does not exempt him from
§ 1915(g); we dismiss the appeal of any litigant who seeks to proceed in forma pauperis after
being told by a federal judge that he is ineligible to do so.  See Ammons, 2008 U.S. App.
LEXIS 22297, at *2‐3; Sloan v. Lesza, 181 F.3d 857, 859 (7th Cir. 1999).  Accordingly, this
appeal is dismissed, but that does not excuse al Ghashiyah from paying the appellate fees of
$455.  See Campbell v. Clarke, 481 F.3d 967, 970 (7th Cir. 2007).  Al Ghashiyah has ten days
from the date of this order to pay that amount plus any other outstanding fees he owes.  If
he fails to do so, we will enter an order directing the clerks of all federal courts in this circuit
to return unfiled all papers he submits until the fees are paid.  See Ammons, 2008 U.S. App.
LEXIS 22297, at *5‐6; Support Sys. Int’l v. Mack, 45 F.3d 185, 187 (7th Cir. 1995) (per curiam).

                                                                                    DISMISSED.